DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/0259152 A1.

	 Re claim 1, Huang discloses an optical imaging lens assembly (see paragraph 0008), sequentially from an object side to an image side of the optical imaging lens assembly, comprising: a first lens with a positive refractive power and a concave image side surface (see numerals 310, 410) ; a second lens with a negative refractive power and a convex object side surface (see numerals 320, 420), and ; a third lens with a refractive power and a convex image side surface (see numerals 330, 430); a fourth lens with a negative refractive power and a concave object side surface (see numerals 340, 440); a fifth lens with a positive refractive power and a convex image side surface (see numerals 350, 450); a sixth lens with a refractive power (see numerals 360, 460); and a seventh lens with a negative refractive power (see numerals 370, 470), the effective focal length f of the optical imaging lens assembly and a space interval 5.5<f/T67<11.5 (table 7 about 8)
	Re claim 1, Huang does not explicitly disclose wherein an effective focal length f of the optical imaging lens assembly and an entrance pupil diameter EPD of the optical imaging lens assembly satisfy f/EPD<1.80.
With respect to claim 1, Huang discloses f/EPD of 1.9 (4th embodiment) and therefore just outside of the claimed range. It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide in the optical system of Huang the additional feature of having the ratio of f/EPD within the claimed range since this range closely approximates the suggested value.
	Re claim 3, Huang discloses wherein a distance TTL along an optical axis from an object side surface of the first lens to an imaging surface and half of a diagonal length ImgH of an effective pixel region on the imaging surface satisfy TTL/ImgH < 1.70 (see embodiment 4, value =1.53).
	Re claim 5, Huang discloses wherein an effective focal length fl of the first lens and a central thickness CT1 of the first lens satisfy 4.5<f1/CT1<6.5  (see table 7, value = 6)

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 2, 4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
	Regarding dependent claim 2, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging lens assembly wherein the effective focal length f of the optical imaging lens assembly and an effective focal length f5 of the fifth lens satisfy 0.5<f5/f<1.5; recited together in combination with the totality of particular features/limitations recited therein.
Regarding dependent claim 4, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging lens assembly wherein an effective focal length f5 of the fifth lens and an effective focal length f7 of the seventh lens satisfy −2<f5/f7<−1.; recited together in combination with the totality of particular features/limitations recited therein
Regarding dependent claim 6, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging lens assembly wherein a combined focal length f56 of the fifth lens and the sixth lens and a central thickness CT2 of the second lens satisfy 13.0<f56/CT2<21.0; recited together in combination with the totality of particular features/limitations recited therein
Regarding dependent claim 7, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging lens assembly wherein a curvature radius R6 of the image side surface of the third lens and a curvature radius R7 of the object side surface of the fourth lens satisfy 1.5<R6/R7<3.5; recited together in combination with the totality of particular features/limitations recited therein
Regarding dependent claim 8, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging lens assembly wherein a curvature radius R3 of the object side surface of the second lens and a curvature radius R10 of the image side surface of the fifth lens satisfy −5.0<R3/R10<−2.0; recited together in combination with the totality of particular features/limitations recited therein
Regarding dependent claim 9, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging lens assembly wherein a central thickness CT3 of the third lens and a central thickness CT4 of the fourth lens satisfy 0.5<CT3/CT4<1.0; recited together in combination with the totality of particular features/limitations recited therein
Regarding dependent claim 10, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging lens assembly wherein a space interval T23 between the second lens and the third lens and a space interval T34 between the third lens and the fourth lens satisfy T34/T23<1.0; recited together in combination with the totality of particular features/limitations recited therein
Regarding dependent claim 11, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging lens assembly wherein a combined focal length f12 of the first lens and the second lens and a combined focal length f56 of the fifth lens and the sixth lens satisfy 1.0<f12/f56<2.0; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 12, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging lens assembly with a +,-, +/-, -, +, +/-, - lens structure with the claimed concavities and convexities also meeting the numerical limitation claimed; recited together in combination with the totality of particular features/limitations recited therein

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20150103414 A1:  The structure is similar and a few embodiments meet numerical limitations however structural limitations differ in a significant manner such that adaption would render an adjusted system inoperable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872